            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

BRANDON T.,

                    Plaintiff,
             v.                                Civil Action No.
                                               3:18-CV-1401 (DEP)
ANDREW SAUL, Commissioner of
Social Security, 1

                    Defendant.

__________________________

APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                       PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main St.
Endicott, NY 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                          ANDREEA LECHLEITNER, ESQ.
United States Attorney                         Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198


1
       Plaintiff=s complaint named Nancy A. Berryhill, as the Acting Commissioner of
Social Security, as the defendant. On June 4, 2019, Andrew Saul took office as Social
Security Commissioner. He has therefore been substituted as the named defendant in
this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, and no
further action is required in order to effectuate this change. See 42 U.S.C. ' 405(g).
DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §' 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 2 Oral

argument was heard in connection with those motions on November 19,

2019, during a telephone conference conducted on the record. At the

close of argument, I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is



2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      November 26, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
BRANDON T.,
                                   Plaintiff,

-v-                                 3:18-CV-1401

ANDREW M. SAUL, COMMISSIONER OF
SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                     November 19, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: ANDREA L. LECHLEITNER, ESQ.




           Hannah F. Cavanaugh, RPR, CSR, NYACR
          Official United States Court Reporter
                  100 South Clinton Street
               Syracuse, New York 13261-7367
                       (315) 234-8545
               BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY               2


 1              (In chambers, counsel present by telephone.    Time

 2   noted:   11:25 a.m.)

 3              THE COURT:    Plaintiff has commenced this proceeding

 4   pursuant to 42, United States Code, Sections 405(g) and

 5   1383(c)(3) to challenge a final determination by the

 6   Commissioner of Social Security.

 7              The background is as follows:    The plaintiff was born

 8   in February of 1981.    He is currently 38 years old.   He was

 9   31 years old at the time of the alleged onset of his disability

10   in September of 2012.    He stands 5'6" in height and he weighs

11   somewhere between 106 and 112 pounds.    Plaintiff has a GED.

12   He's right-handed.     He lives with his father in Endwell in a

13   house.   He also takes care of an eight-year-old daughter on

14   weekends, a daughter that was eight years old at the time of the

15   hearing in this matter.

16              The plaintiff has not worked from 2014 to 2016.       He

17   is now a home health aide for his father who suffered from a

18   traumatic brain injury.    In terms of past work, plaintiff was a

19   grocery store manager at Price Chopper from September 1998 to

20   May of 2012.   He left that position for a better paying job as a

21   thermal engineer where he worked from May of 2012 to September

22   of 2012 when he was laid off.    He also has worked as a part-time

23   cleaner from June 2013 to August 2013, and stocking shelves in a

24   grocery store at Wal-Mart in July of 2014 part-time.     He was

25   fired from that position.


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
               BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY             3


 1              Physically, plaintiff suffers from several issues.

 2   He had a double inguinal bilateral hernia repair with mesh in

 3   September of 2015 with lingering issues.    He has lumbar issues

 4   with pain radiating into his knees.    The plaintiff has undergone

 5   MRI testing of his lumbar area.    I've misplaced it, but I can

 6   summarize by saying it shows fairly minimal issues at L4-S1 as I

 7   recall.   The plaintiff also suffers from -- he has tried

 8   physical therapy and takes pain medication.    He walks with an

 9   antalgic gait and limps.    He also has digestive issues including

10   acid reflux, GERD, and mesenteric artery syndrome, and has also

11   suffered in the past with rectal bleeding.    Mentally, the

12   plaintiff has been diagnosed as suffering from PTSD, but

13   testified that his mental conditions do not contribute to his

14   inability to perform work functions.

15              The plaintiff has a primary physician, Dr. John

16   Bertini, and has been prescribed various medications including,

17   but not limited to, Flomax, Proscar, Imipramine, Tamsulosin,

18   Omeprazole, Hydrocodone, Oxycodone, and Gabapentin.    He cooks,

19   he showers, he can dress himself, he watches television, reads,

20   collects stamps, tries to cook daily.    He's a daily smoker, but

21   smokes one pack or less of cigarettes a day.    That's at 334,

22   473, and 317.    He uses marijuana.   That's at page 311 and 476.

23   Although, he denied the use of any illegal substances to Dr.

24   Jenouri at page 317.

25              Procedurally, the plaintiff applied for Title II and


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
              BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY            4


 1   Title XVI benefits protectively on July 27, 2015, alleging an

 2   onset date of September 23, 2012.   He later requested

 3   consideration of his applications for a closed period of

 4   January 1, 2014, to December 15, 2016.   He alleges disability

 5   based on behavioral problems and learning disability, superior

 6   mesenteric artery syndrome, and a back injury.   That's at 164.

 7             A hearing was conducted by Administrative Law Judge

 8   Jeremy Eldred on November 16, 2017, to address plaintiff's

 9   application for benefits.   On December 22, 2017, ALJ Eldred

10   issued an unfavorable decision finding that plaintiff was not

11   disabled at the relevant times and therefore ineligible for the

12   benefits sought.    That became a final determination of the

13   agency on October 24, 2018, when the Social Security

14   Administration Appeals Council denied plaintiff's request for

15   review of that determination.

16             The Administrative Law Judge, in arriving at his

17   decision, applied the familiar five-step sequential test for

18   determining disability.   At step one, after concluding that

19   plaintiff was insured through June 3, 2018, he concluded that he

20   had not engaged in substantial gainful activity during the

21   relevant period of January 1, 2014, to December 15, 2016, noting

22   that he had realized some income during that period but it did

23   not rise to a level sufficient to be considered substantial

24   gainful activity.

25             At step two, he concluded that plaintiff suffers from


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY           5


 1   severe impairments that impose more than minimal limitations on

 2   his ability to perform basic work functions, including superior

 3   mesenteric artery syndrome, degenerative disc disease of the

 4   lumbosacral spine, and inguinal hernias (status post-surgical

 5   repair).

 6               At step three, he concluded, however, that

 7   plaintiff's conditions did not meet or medically equal any of

 8   the listed presumptively disabling conditions set forth in the

 9   Commissioner's regulations, specifically considering listing

10   1.04.

11               After surveying the record evidence, ALJ Eldred

12   concluded that plaintiff retains the residual functional

13   capacity, or RFC, to perform sedentary work with the exception

14   that he must alternate positions between sitting and standing

15   every 15 to 20 minutes.   Applying that RFC, ALJ Eldred concluded

16   at step four that plaintiff is unable to perform his past

17   relevant work.

18               At step five, he noted first that if a full range of

19   sedentary work was available to the plaintiff, the

20   Medical-Vocational Guidelines, and specifically Grid Rule

21   201.28, would dictate a finding of no disability.     Because of

22   the additional limitation, he consulted with the testimony of a

23   vocational expert and concluded based on that testimony that

24   plaintiff is capable of performing work that is available in the

25   national economy, including as a hand packager, a production


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
              BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY             6


 1   worker, and a production inspector, and therefore was not

 2   disabled at the relevant times.

 3             As you know, my task is limited.   I must determine

 4   whether correct legal principles were applied and the

 5   determination is supported by substantial evidence.   The Second

 6   Circuit in Brault v. Social Security Administration, 683 F.3d

 7   443, noted that this is a significant standard.   It is

 8   significantly deferential, more so than clearly erroneous.    It

 9   must be supported, the determination that is, by substantial

10   evidence defined as such evidence a reasonable mind might accept

11   as adequate to support a conclusion.   And the Second Circuit

12   noted that this standard means that once an ALJ has found a

13   fact, that fact can be rejected only if a reasonable fact finder

14   would have to conclude otherwise.

15             In this case, the plaintiff has raised two arguments.

16   The first concerns the adequacy of the reliance at step five on

17   the vocational expert's testimony and specifically whether the

18   vocational expert testified to the correct number of jobs in the

19   DOT categories that he identified or whether he reduced a number

20   from a larger number in some other way.   The second is an attack

21   on the rejection of Dr. Bertini's opinion concerning the

22   plaintiff's being off task.

23             I'll take the second one first.    Dr. Bertini, at page

24   338, found that plaintiff would be off task more than 15, but

25   less than 20, percent of the time.   There is no question that


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY             7


 1   the vocational expert testified at page 486 that if that finding

 2   were adopted in the RFC, there would be no work that plaintiff

 3   would be capable of performing.   The opinion is somewhat

 4   tempered by the handwritten notation that states, this depends

 5   on physical tasks Brandon would be off task somewhat more often.

 6   The Administrative Law Judge found that to be somewhat vague,

 7   and as the Commissioner has argued, the RFC in this case is for

 8   sedentary work, which is the least physically demanding of the

 9   spectrum of jobs.   Unquestionably, a treating physician's

10   opinion is entitled to significant deference.   They are not

11   controlling, however, if they're contrary to substantial

12   evidence in the record, including opinions of other medical

13   experts.

14               In this case, the opinion was rejected in two

15   sentences of the Administrative Law Judge's decision.      At page

16   21, the ALJ stated, I do not adopt the time off task assessment

17   in Dr. Bertini's report because the opinion is speculative and

18   not well supported.   Dr. Bertini noted that the claimant's time

19   off task depends on vague factors.   I would've liked to have

20   seen a more robust discussion of his reasoning, however, as the

21   Commissioner argued, prior to making that statement, the

22   Administrative Law Judge did examine and analyze plaintiff's

23   daily activities and the consultative opinions of record,

24   including significantly Dr. Jenouri's, to which he gave

25   significant weight.   Dr. Jenouri examined the plaintiff.    His


                    HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                        Official U.S. Court Reporter
              BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY               8


 1   opinion is silent on whether there would be any time off task.

 2   I note, also, that there was conservative treatment.     Plaintiff

 3   has significant ADLs, or activities of daily living.     There are

 4   relatively modest MRI findings.

 5             I went through carefully Dr. Bertini's notes of

 6   September 3, 2015.    He notes moderate back pain and abdominal

 7   moderate to severe.   That's at 303 and 327.

 8             October 5, 2015:    Hernia pain somewhat improved with

 9   surgery, 299 and 323.   He indicated pain zero on a ten scale at

10   300.

11             November 9, 2015:    Abdominal and back pain moderate.

12   Plaintiff exercises and goes to PT, 449 and 451.

13             December 9, 2015:    Abdominal pain ten out of ten,

14   445, but December 17, 2015, abdominal pain eight out of ten,

15   intermittent but severe.    That's at 440.

16             January 18, 2016:    Back, eight out of ten, but he

17   helped his father out of a wheelchair, his injections are on

18   hold, and physical therapy has stopped.      That's at 436.

19             February 12, 2016:    Back, moderately severe, that's

20   432, will set-up injections and refer to physical therapy.

21             April 12, 2016:    Abdominal pain seven out of ten and

22   back problem is resolved.    That's at 428.

23             June 24, 2016:    Plaintiff complains only of abdominal

24   pain, seven out of ten.    That's at 424.

25             August 12, 2016:    Abdominal pain ten out of ten, back


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                 BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY              9


 1   pain nine out of ten.

 2                August 31, 2016:    Plaintiff only complains of

 3   shoulder pain, 415.

 4                September 12, 2016:    Plaintiff only complains of eye

 5   problems.    That's at 411.

 6                On October 6, 2016, and again November 30, 2016:

 7   Abdominal pain ten out of ten, no relief with Gabapentin.

 8   That's at 403 and 407.

 9                February 28, 2017:    Abdominal pain seven out of ten,

10   no mention of back pain.       That's at 398.

11                April 25, 2017:    Abdominal pain seven out of ten,

12   moderate back pain, relieved by medications and stretching, 394.

13                May 25, 2017:    Back pain stable, that's at 390,

14   relieved by drugs.

15                So when you look at Dr. Bertini's notes, you look at

16   Dr. Jenouri's silence, you factor in the conservative treatment,

17   the modest MRI findings, I think that the rejection of that

18   portion of Dr. Bertini's opinion is supported by substantial

19   evidence.    I agree with the Commissioner that under Smith

20   uncontradicted medical opinions can properly be discounted.        I

21   am familiar with Estrella and, as I indicated, I would have

22   rather seen a fuller explanation in this case, but I cannot say

23   that the determination is not supported by substantial evidence.

24                The step five issue raised by the plaintiff was

25   interesting.    Unquestionably, at step five it is the


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
               BRANDON T. v. COMMISSIONER OF SOCIAL SECURITY             10


 1   Commissioner that bears the burden of proof.    I recognize that

 2   the Dictionary of Titles, or DOT, is much more granular than the

 3   SOC codes.    The DOT, unfortunately, does not provide for a

 4   number of jobs, so a vocational expert has to, in his or her

 5   expertise, map or somehow correlate DOT to the SOC.

 6                In this case, the vocational expert explained, pages

 7   47 to 48, how he arrived at his job numbers.    At page 47, after

 8   identifying based on a hypothetical that did include the

 9   sit/stand option, he identified three jobs the plaintiff could

10   still perform and gave a number of jobs that appear to relate to

11   those three jobs.    At page 47, he found 14,400 jobs as a hand

12   packer in the national economy; as a production worker, 19,500;

13   as a production inspector, 8,300.    The questioning, I will

14   grant, is susceptible of some contradictory interpretations.        In

15   my view, the better interpretation suggests that he did, in

16   fact, utilizing his expertise, reduce the numbers from the SOCs

17   to give numbers that correlate to the three positions that he

18   concluded the plaintiff is capable of performing notwithstanding

19   his limitations.

20                In Brault, the Second Circuit very clearly indicated

21   it is sufficient to rely on the expertise of a vocational

22   expert.   The plaintiff did have the opportunity through his

23   counsel to flush things out further on cross examination.      He

24   did stipulate to the vocational expert's expertise.     There were

25   no objections registered.    That's at page 45 to 46.


                     HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                         Official U.S. Court Reporter
                                                                           11


 1             I think Vandermark is helpful.       Interestingly,

 2   plaintiff's counsel's office is familiar with the issue because

 3   it represented the plaintiff in that case and Rosa, two of the

 4   cases that deal with this issue.    In my view, the ALJ reasonably

 5   relied on the expertise of the vocational expert.      The context,

 6   again reading 47 and 48, to me indicates clearly that the

 7   vocational expert used his expertise to call out the number of

 8   jobs available in these three categories.

 9             Under McIntyre, I don't believe he was required to

10   provide more specifics.    I think Peach, a case cited by the

11   plaintiff, is inapposite because the focus on that case was the

12   sufficiency of numbers of jobs in the DOT titles cited.         And

13   similarly in Rosa, the vocational expert David Festa could not

14   say the number of jobs in the two categories relied on.         Again,

15   I think it's inapposite.    In my view, the evidence was

16   sufficient to carry the Commissioner's burden at step five.

17             So in conclusion, I find that the determination

18   results from application of proper legal principles and is

19   supported by substantial evidence.       I will therefore grant

20   judgment on the pleadings to the defendant.

21             Thank you both for excellent presentations and an

22   interesting case.   I hope you have a good day.

23             MS. LECHLEITNER:    Thank you, your Honor.

24             (Time noted:     11:46 a.m.)

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
                                                                      12


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, NYACR, Official

 6   U.S. Court Reporter, in and for the United States District Court

 7   for the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                Dated this 22nd day of November, 2019.

16

17                       X_________________________________________

18                       HANNAH F. CAVANAUGH, RPR, CSR, NYACR

19                       Official U.S. Court Reporter

20

21

22

23

24

25


                  HANNAH F. CAVANAUGH, RPR, CSR, NYACR
                      Official U.S. Court Reporter
